UNITED STATES DISTRICT COURT:
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION
JOSEPH A. BROWN,
Petitioner,
Vv. Case No: 5:19-cv-209-Oc-02PRL
WARDEN, FCC COLEMAN USP-I,

Respondent.

 

ORDER DISMISSING CASE

Petitioner, proceeding pro se, initiated this case by filing a Petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). Petitioner challenges his
“unlawful and illegal custody” because the District of Columbia “deliberately failed to
order” a mental health evaluation on Petitioner before he was sentenced. See Doc. 1
at 6-7. Petitioner further claims that the D.C. Superior Court abused its discretion by
denying him an evidentiary hearing and counsel for a § 23-110 proceeding. Id. at 8.

Rule 12(h)(3) of the Federal Rules of Civil Procedure provides that “[i]f the
court determines at any time that it lacks subject matter jurisdiction, the court must
dismiss the action.” See also Rule 12, Rules Governing Section 2255 proceedings.
Recently, sitting en banc the Eleventh Circuit overruled prior precedent and held that
28 U.S.C. § 2241 is not available to challenge the validity of a sentence except on very
narrow grounds not present in this case. McCarthan v. Director of Goodwill

Industries-Suncoast, Inc., 851 F.3d 1076, 1079 (11th Cir. 2017) (en banc) (quoting 28

 
U.S.C. § 2255(e)); Bernard v. FCC Coleman Warden, 686 F. ‘App’x 730 (11th Cir.
2017) (citing McCarthan, 851 F.3d at 1092-93).

Thus, pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings
for the United States District Courts (directing sua sponte dismissal if the petition and
records show that the moving party is not entitled to relief), this case is DISMISSED.
See also 28 U.S.C. § 2255(b). The Clerk is directed to enter judgment dismissing this
case without prejudice, terminate any pending motions, and close the file.

IT IS SO ORDERED.

DONE AND ORDERED at Tampa, Florida, this 6th day of Jung, 2019.

[[phhen

WILLIAM F G.
UNITED STATES DISTRICT JUDGE

 

Copies to: Pro Se Petitioner
